DETAILED ACTION
This is an Allowance based on the 16/275,360 application filed on 02/14/2019 and which claims as amended on 05/23/2021 have been considered in the ensuing action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 06/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11 and 16-19 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or disclose an apparatus for fencing in combination with all the structural and functional limitations of claim 1 and further comprising a movement mechanism having an extended state and a retracted state, the movement mechanism attached to a support structure on one end and a target platform on the other end, wherein the target platform is configured to move forwards away from the support structure in the extended state and configured to move backwards towards the support structure in the retracted state.
The closest prior art of record includes Lewicki (US 2014/0213418), Cingone (US 9,427,648), and Joseph (US 7,527,568).
Lewicki discloses (a) a movement mechanism (shown in Figure 5) having an extended state and a retracted state (the springs are extended and retracted to control movement of the dummy), said movement mechanism adapted to be coupled to a support structure (24) on a first end thereof; (b) a target platform (29), said target operationally coupled to a second end of said movement mechanism (see Figures 1-6, specifically). Lewicki discloses that the target platform pivots on the support structure. Lewicki fails to disclose that the target platform is 
Cingone discloses (a) a movement mechanism (350, shown in Figure 7, specifically) having an extended state (see Figure 8c, specifically) and a retracted state (see Figure 8a, specifically), said movement mechanism adapted to be coupled to a support structure (110, see Figure 2, specifically) on a first end thereof; (b) a target platform (200), said target operationally coupled to a second end of said movement mechanism (see Figure 2, in the broadest reasonable interpretation, the end of component 852 is the second end of the movement element and 318 is the first end of the movement element). Cingone discloses that the target platform pivots on the support structure. Cingone fails to disclose that the device is for fencing and that the target platform is configured to move forwards away from the support structure in the extended state and configured to move backwards towards the support structure in the retracted state.
Joseph discloses a football trainer having a support structure (60, 62) connected to a movement structure (rails 16) having an extended state and a retracted state (the rails are configured to move in and out of the opposing plates with wheels (72, 74), the movement structure attached to a target (18) at one end and the support structure at the other (see Figure 1). Joseph fails to disclose that the device is for fencing. Further, it would not be obvious to a person having ordinary skill in the art to modify the device of Joseph to be used for fencing, as there is no teaching to use a football trainer in another sport application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Megan Anderson/Primary Examiner, Art Unit 3784